DETAILED ACTION 
The amendment submitted on November 2, 2020 has been entered.  Claims 74-93 are pending in the application.  Claims 74-75 are withdrawn and claims 76-93 are rejected for the reasons set forth below.  No claim is allowed.  Also, please note that this application has been reassigned to the undersigned examiner, who suggests that applicant’s own records be up-dated accordingly.  
This application is being examined under the first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determina-tion of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on November 2, 2020 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method of reducing portal pressure, in the reply filed on November 26, 2018 is acknowledged.  Upon reconsideration, the subject matter of Group III, drawn to a method of delaying or reducing the likelihood of portal hypertension, is hereby rejoined with Group II.  Claims 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The subject matter of Group I, drawn to a method of reducing inflammation, remains restricted (see the Office action mailed on June 26, 2018).  The requirement for a species election is hereby withdrawn, so applicant’s election thereof is moot.  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 76-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalan (WO 2006/056794 A1) in view of Abraldes (Hepatology 37(4), 902-08 (2003)).  
Jalan (cited in the prior action) discloses a method for prevention or treatment of liver disease in a subject, i.e., patient, that has “chronic liver disease, “liver cirrhosis,” “acute liver fail-ure,” or “hepatic encephalopathy (p. 6, ll. 12-16).  Jalan further explains that “[t]he subject to be treated may be at risk for hepatic encephalopathic episodes, for example … portal hypertension patients” (p. 9, ll. 12-14).  “Ornithine and at least one of phenylacetate and phenylbutyrate are administered in combination to a subject for preventing or delaying the onset of liver decompen-sation or hepatic encephalopathy” (p. 13, ll. 18-20).  “Ornithine may be employed as a free amino acid or an amino acid salt or derivative” (p. 10, ll. 19-20).  “The salt may be sodium phenylacetate or sodium phenylbutyrate” (p. 10, ll. 32-33) and they are “formulated for oral, intravenous, intra-gastric, intravascular or intraperitoneal administration” (p. 11, ll. 22-23), which meets the limita-tions of claims 84-85 and 92-93.  An example dosage amount is 20 g (p. 26, l. 10; see also, p. 17, ll. 4-12), which meets the limitations of claim 86.  

Abraldes (cited in the prior action), however, discloses that “[i]n cirrhotic patients under pharmacologic treatment for portal hypertension, a reduction in hepatic venous pressure gradi-ent (HVPG) of >20% of baseline or to <12 mm Hg markedly reduces the risk of variceal rebleeding” (abstract), so one would have understood that portal vein hypertension is an undesirable pathol-ogy that ought to be treated.  The reference further discloses (p. 907, emphasis added) that 
patients showing a decline in HVPG of at least 20% and/or to ≥12 mm Hg had a much lower risk of recurrent variceal bleeding than those not achieving these targets.  We further demonstrated that the lower risk of recurrent bleeding in responders was maintained for the whole extent of the follow-up period, supporting the concept that these patients should receive lifelong pharmacologic therapy.  
Abraldes also teaches that “HVPG response is a reproducible and robust test” and is “considered the target of drug therapy for portal hypertension” (p. 906, “Discussion”).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to measure the portal pressure as taught by Abraldes when performing the treatment of Jalan and thereby arrive at subject matter within the scope of the instant claims.  While Abraldes emphasizes that patients with chronic liver disease, such as cirrhosis, “should receive lifelong pharmacologic therapy” (p.907), it does not recommend any particular treatment.  One would therefore naturally have consulted the prior art for information about available therapies for treating liver disease characterized by portal hypertension, and Jalan provides an answer to this question.  Generally, one would have viewed using a known drug in accordance with its art-recognized utility and thereby achieving predictable results as being prima facie obvious.  See MPEP 2144.07.  Furthermore, one would have found it desirable, and therefore obvious, to meas-ure portal vein pressure as taught by Abraldes when treating a patient with portal vein hyperten-sion as taught by Jalan because it is well known and routine in the practice of clinical medicine to 
With respect to claims 82 and 90, Jalan discloses using “ornithine phenylbutyrate” (p. 31, l. 16) and it is implicit that phenylbutyrate and phenylacetate are more or less equivalent.  Generally, one would view substituting one equivalent salt form for another as being prima facie obvious.  See MPEP 2144.06(II).  It therefore would have been prima facie obvious to substitute phenylacetate for phenylbutyrate in the ornithine phenylbutyrate as taught by Jalan and thereby arrive at ornithine phenylacetate within the meaning of these two claims.  
Response to Arguments 
Applicant argues (see applicant’s Remarks, submitted November 2, 2020, at p. 5) that “absent an expectation that the treatment in Jalan would have any effect on portal pressure, there would have been no motivation to measure portal pressure.”  Applicant’s argument, however, only considers the teachings of Jalan in isolation, whereas the rejection is over Jalan and Abraldes when read together.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  Abraldes clearly teaches the benefits of pharmacologic treatment for portal hypertension in patients with cirrhotic liver disease.  Applicant’s argument is therefore not persuasive.  For similar reasons, applicant’s assertion that the “only connection the Examiner provides to portal hyper-tension is that such patients also sometimes have portal hypertension” (Remarks at p. 6) is not persuasive because this assertion completely ignores the highly pertinent teachings of Abraldes  
Applicant also argues that the examiner has used improper hindsight reasoning in order to arrive at a conclusion of obviousness (Remarks at pp. 6-7).  However, “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from 
Finally, applicant’s argument (Remarks at pp. 7-8) that the “patient” in Jalan does not necessarily or inherently have liver disease with portal hypertension is not understood because such a patient is clearly disclosed in Abraldes.  The rejection is therefore maintained.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628